Citation Nr: 1110654	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  09-36 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Heather E. Vanhoose, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran had active service from May 1988 to August 1988, October 2002 to March 2003, and March 2003 to February 2004.  He had additional service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran offered testimony at a videoconference hearing before the undersigned Veterans Law Judge in January 2011.  A transcript of this hearing is in the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has developed PTSD as a result of an experience during active military service.  He argues that the sole reason for his PTSD is that there was a hostile environment with the two other officers with whom he lived while stationed in Kuwait.  The Veteran argues that this toxic situation negatively affected his military experience and continues to affect his civilian life, where he lost interest in most activities to include his career.  He notes that he has a diagnosis of PTSD and believes that it has been linked to this stressor.  

As noted, the sole stressor that the Veteran believes has led to his claimed PTSD was a hostile environment with the two other officers with whom he lived while stationed in Kuwait.  He states that he confronted one of the officers regarding a sexual relationship with an enlisted woman, and that this eventually led to deteriorating relationships with the two officers as well as others in his unit.  The Veteran reports that he was harassed and threatened with retaliatory actions by these two superior officers, and further notes that although he reported this situation to the proper authorities, no action was ever taken.  He eventually sought counseling and advice from the chaplain.

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, at 83. 

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in- service stressor; and credible supporting evidence that the claimed in- service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2010).

In this case, the Veteran has submitted "buddy" statements from two soldiers who were stationed with him in Kuwait, including a statement from an officer with the Judge Advocate General's Corps.  These statements are consistent with the lengthy statements and testimony provided by the Veteran regarding the alleged sexual misconduct by his roommate and the resulting ill will and harassment.  The Veteran has also submitted a "buddy" statement from a chaplain from whom he had received counseling during this period.  Although the chaplain does not mention the sexual misconduct, he notes that the Veteran was upset that he was being sent to a training class.  The Veteran's statements and other "buddy" statements make it clear that the Veteran believed this was an attempt by his two roommates to get rid of him.  The Board finds that the Veteran's statements and the "buddy" statements are plausible, credible, and consistent, and that it is as likely as not that the incident occurred as described by the Veteran.  

The medical evidence submitted by the Veteran includes a January 2009 letter from a private counselor that contains a diagnosis of 309.0.  The Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) [hereinafter DSM-IV] indicates that a diagnosis of 309.0 is an adjustment disorder with depressed mood.  

The Veteran has also submitted 2007 records from a Vet Center, which contain a November 2007 diagnosis of PTSD.  The intake assessment completed with the Veteran that contains the PTSD diagnosis includes as the sole traumatic event the "immorality of the officers he served with". 

However, there are other aspects of this examination and the accompanying Vet Center records which raise questions as to the legitimacy of this diagnosis or its relationship to active service.  For instance, the intake summary states that the Veteran had three tours in Iraq with two more as a civilian contractor.  Other VA records note two tours in Iraq and one in Afghanistan.  The Veteran's personnel records confirm a single deployment to Kuwait, although there is some indication in a post deployment health assessment that he also spent time in Iraq.  Furthermore, the Veteran reported to the Vet Center at this time on a Life Events checklist that he had combat or exposure to a war-zone; that he had witnessed life-threatening illness or injury; and that he has witnessed severe human suffering.  This is in contrast to an October 2004 Post Deployment Health Assessment on which the Veteran denied seeing anyone wounded, killed, or dead.  He also denied being engaged in direct combat where he discharged his weapon and denied ever feeling he was in great danger of being killed.  The Veteran also denied ever having an experience that was so frightening, horrible or upsetting that caused him to experience a list of symptoms that are commonly associated with PTSD.  

In view of these contrasts, the Board finds that there are legitimate questions about the November 2007 PTSD diagnosis.  For instance, in view of his post deployment denials, it is unclear if the Veteran's positive reports of combat or exposure to a war-zone; witnessing life-threatening illness or injury; or witnessing severe human suffering occurred during his military deployment or occurred during his civilian trips to Iraq.  Also, it is unclear to what extent the reports of additional unverified deployments to Iraq and Afghanistan may have influenced the diagnosis.  Furthermore, the November 2007 examiner did not provide an opinion as to whether or not the Veteran's sole reported stressor of a hostile environment with his roommates would support the diagnosis of PTSD.  Finally, the Veteran has testified that he has experienced some recent improvement in his symptoms, and that he was told by his counselors that his situation would improve.  This makes it unclear as to whether or not the diagnosis was of a chronic disability.

The record also reveals other diagnostic impressions, including depression.  Under recent guidance of the United States Court of Appeals for Veterans Claims (Court), a claim for service connection for PTSD is a claim for service connection for any disorder diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such examination and evaluation of any identified psychiatric pathology must be undertaken.

The Veteran has not been afforded a VA examination.  As the record contains competent evidence that the Veteran has a current diagnosis of PTSD or signs and symptoms of other psychiatric disabilities, the record indicates that these disabilities may be associated with active service; and the record does not contain sufficient information to make a decision on the claim, the Board finds that the Veteran should be scheduled for a VA psychiatric examination.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA psychiatric examination, by an appropriate examiner.  The claims folder must be provided to the examiner for use in the study of this case, to include a copy of this remand decision.  All indicated tests and studies should be conducted.  The examiner should be notified that for the purposes of this examination, the sole verified stressor is that of the situation with the Veteran's two roommates in Kuwait.  After a review of the record and examination of the Veteran, the examiner should attempt to express the following opinions:

a) Does the Veteran have a current diagnosis of PTSD?  If not, does the Veteran have a current diagnosis of any other acquired psychiatric disability?  If so, what is this diagnosis?

b) If the Veteran is found to have a current diagnosis of PTSD, is it as likely as not (50 percent probability or more) that it was caused in whole or in part by the situation with the roommates in Kuwait?  

c) If the Veteran is found to have a chronic psychiatric disability other than PTSD, is it as likely as not (probability of 50 percent or more) that it was incurred or aggravated (permanently made worse) due to active service? 

The reasons and bases for all opinions must be provided in full.  If the examiner believes that he or she is unable to provide an opinion without resort to speculation, the reasons and bases for these conclusions should be provided.  Any evidence required to express the requested opinion should be identified.  

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action until otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


